UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant ý Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ý Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to Rule 14a-11(c) or Rule 14a-12 CYTORI THERAPEUTICS, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ý No fee required o Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11 Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11: Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: CYTORI THERAPEUTICS, INC. 3 SAN DIEGO, CALIFORNIA 92121 NOTICE OF 2 TO BE HELD ON AUGUST 5, 2010 Dear Cytori Therapeutics, Inc. Stockholder: You are cordially invited to attend the 2010 Annual Meeting of the stockholders of Cytori Therapeutics, Inc.The Annual Meeting will be held in the United States, at the Company’s headquarters located at 3020 Callan Road, San Diego, California 92121 on August 5, 2010, commencing at 9:00 a.m., San Diego local time. The meeting will be webcast live for those who are unable to attend in person.To access the webcast of the meeting please visit our website at www.cytoritx.com and follow the link in our Investor Relations section.To place your vote over the Internet, please see the instructions on the accompanying proxy card. At the meeting, you will be asked to elect our Board of Directors and to ratify our Audit Committee’s selection of the independent registered public accounting firm.The Board of Directors recommends that you vote “FOR” these proposals.In addition, we will address any other business properly brought before the meeting. We have attached a Proxy Statement that contains more information about these items and the meeting.Stockholders that own stock at the close of business on June 7, 2010, can vote at the meeting.A list of our stockholders entitled to vote will be available for inspection by any stockholder at our offices in San Diego, during normal business hours for ten business days prior to the meeting. This list will also be available during the meeting. As permitted by rules adopted by the U.S. Securities and Exchange Commission, we are using the Internet as our primary means of furnishing proxy materials to our stockholders. We will send our stockholders a notice with instructions for accessing the proxy materials and voting electronically over the Internet or by telephone.The notice also provides information on how stockholders may request paper copies of our proxy materials.For those stockholders who elect to receive their proxy materials in the mail, please review the Proxy Statement and Annual Report and vote using the enclosed proxy card. We hope that you will find it convenient to attend the meeting in person.Whether or not you expect to attend, please vote electronically over the Internet or by telephone, or if you receive a proxy card in the mail, by mailing the completed proxy card to the Company to ensure your representation at the meeting and the presence of a quorum.If you decide to attend the meeting and wish to change your proxy vote, you may do so by voting in person at the meeting.If your shares are held in the name of a bank or broker, however, you must obtain a legal proxy from the bank or broker to attend the meeting and vote in person. By Order of the Board of Directors, CHRISTOPHER J. CALHOUN Chief Executive Officer San Diego, California, USA July 2, 2010 Cytori Therapeutics, Inc. 3020 Callan Road San Diego, CA92121 (858) 458-0900 PROXY STATEMENT 2 This Proxy Statement is being furnished in connection with the solicitation of proxies by and on behalf of our Board of Directors to be used at our Annual Meeting of stockholders to be held on August 5, 2010, and at any postponement of the Annual Meeting, for the purposes set forth in the accompanying notice of Annual Meeting. Our annual report for the year ended December 31, 2009 accompanies this Proxy Statement. We have fixed the close of business on June 7, 2010 as the record date for the determination of the stockholders entitled to notice of and to vote at the Annual Meeting.Only holders of record of shares of our common stock on that date are entitled to notice of and to vote at the Annual Meeting.On April 15, 2010, there were 44,799,580 shares of our common stock outstanding. Questions and Answers about the Meeting and Voting 1.What is a Proxy Statement and why has this Proxy Statement been provided to me? A Proxy Statement is a document that the U.S. Securities and Exchange Commission (“SEC”) regulations require us to give you when we ask you to sign a proxy card with regard to voting on proposals at the Annual Meeting.Among other things, a Proxy Statement describes those proposals and provides information about us.Our Board of Directors is soliciting the accompanying proxy to be used at the Annual Meeting and at any postponement of the Annual Meeting.The Annual Meeting will be held at our headquarters located at 3020 Callan Road, San Diego, California 92121.We will use the proxies received in connection with proposals to: • Elect directors; • Ratify the Audit Committee’s selection of KPMG LLP as our independent registered public accounting firm for the 2010 fiscal year; and • Transact any other business that is proposed in accordance with our by-laws before the Annual Meeting is finally adjourned. 2.Why did I receive a notice in the mail regarding Internet availability of proxy materials this year instead of a full set of proxy materials? We are now providing access to our proxy materials over the Internet.On or about July 2, 2010, we mailed a Notice of Internet Availability of Proxy Materials to our stockholders of record and beneficial owners. The Notice explains how you may access the proxy materials on the Internet and how you may vote your proxy. If you received a Notice by mail and would like to receive a printed copy of our proxy materials, you should follow the instructions for requesting printed materials included in the Notice. 1 3.What is a proxy? A proxy is your legal designation of another person to vote the stock you own.That other person is called a proxy holder. Designation of a particular proxy holder can be effected by completion of a written proxy card, such as the one accompanying this Proxy Statement.Our Chief Executive Officer and Member of the Board of Directors, Christopher J. Calhoun, and our President and Member of the Board of Directors, Marc H. Hedrick, M.D., have each been designated as the proxy holders for the Annual Meeting. 4.What is the difference between a stockholder of record and a beneficial owner who holds stock in street name? The vast majority of our stockholders are represented on our share register in the name of a bank, broker or other third party institution and not in their own name. These stockholders are referred to as beneficial owners who hold their shares in street name. (In this situation, the banks, brokers, etc. are the stockholders of record.)If you have elected to hold your shares in certificate form, your name will appear directly on our register as a stockholder of record. 5.What different methods can I use to vote? If you are a “registered holder,” that is your shares are registered in your own name through our transfer agent, and you are viewing this proxy over the Internet you may vote electronically over the Internet. For those stockholders who receive a paper proxy in the mail, you may also vote electronically over the Internet or by telephone or by completing and mailing the proxy card provided. The website identified in our Notice of Internet Availability of Proxy Materials provides specific instructions on how to vote electronically over the Internet. Those stockholders who receive a paper proxy by mail, and who elect to vote by mail, should complete and return the mailed proxy card in the prepaid and addressed envelope that was enclosed with the proxy materials. If your shares are held in “street name,” that is, your shares are held in the name of a brokerage firm, bank or other nominee, you will receive instructions from your record holder that must be followed for your record holder to vote your shares per your instructions. Your broker will be sending you a Notice of Internet Availability which contains instructions on how to access the website to vote your shares. If, however, you have elected to receive paper copies of our proxy materials from your brokerage firm, bank or other nominee, you will receive a voting instruction form. Please complete and return the enclosed voting instruction form in the addressed, postage paid envelope provided. Stockholders who have previously elected to access our proxy materials and annual report electronically over the Internet will continue to receive an email, referred to in this Proxy Statement as an email notice, with information on how to access the proxy information and voting instructions. Only proxy cards and voting instruction forms that have been signed, dated and timely returned and only proxies that have been timely voted electronically will be counted in the quorum and voted.The Internet and telephone voting facilities will close at 11:59p.m.Eastern Time, August 04, 2010. Stockholders who vote over the Internet or by telephone need not return a proxy card or voting instruction form by mail, but may incur costs, such as usage charges, from telephone companies or Internet service providers. You may also vote your shares in person at the Annual Meeting. If you are a registered holder, you may request a ballot at the Annual Meeting. If your shares are held in street name and you wish to vote in person at the meeting, you must obtain a proxy issued in your name from the record holder (e.g., your broker) and bring it with you to the Annual Meeting. We recommend that you vote your shares in advance as described above so that your vote will be counted if you later decide not to attend the Annual Meeting. 2 If you receive more than one Notice of Internet Availability of Proxy Materials, email notice, proxy card or voting instruction form because your shares are held in multiple accounts or registered in different names or addresses, please vote your shares held in each account to ensure that all of your shares will be voted. 6.What is the record date and what does it mean? The record date for the 2010 Annual Meeting is June 7, 2010. The record date is established by our Board of Directors as required by Delaware General Corporation law.Owners of our common stock at the close of business on the record date are entitled to receive notice of the meeting and to vote at the meeting and any postponements of the meeting. 7.How can I change my vote? You may revoke your proxy and change your vote at any time before the final vote at the meeting.You can revoke a proxy by giving written notice or revocation to our corporate secretary, following the Internet voting instructions, delivering a later dated proxy, or voting in person at the meeting.However, your attendance at the Annual Meeting will not automatically revoke your proxy unless you vote again at the meeting or specifically request in writing that your proxy be revoked. 8.What are my voting choices when voting for director nominees and what vote is needed to elect directors? In voting on the election of director nominees to serve until the 2010 Annual Meeting, stockholders may vote in favor of each nominee, or may withhold votes as to each nominee. In addition, if any other candidates are properly nominated at the meeting, stockholders of record who attend the meeting could vote for the other candidates.Directors will be elected by a plurality. Stockholders are not entitled to cumulative voting rights with respect to the election of directors. The Board recommends a vote “FOR” each of the director nominees identified in this proxy statement. 9.What are my voting choices when voting to ratify the selection of our independent registered public accounting firm? In voting on the ratification of the selection of our independent registered public accounting firm, stockholders may vote in favor of the selection or against the selection, or may abstain from voting on the selection. The affirmative vote of a majority of the shares of common stock present or represented by proxy and voting at the meeting is required to approve this proposal. Abstentions will be counted as present for purposes of determining the presence of a quorum, but will not have any effect on the outcome of the proposal. The Board recommends a vote “FOR” ratification. 10.How will a proxy get voted? If you properly fill in and return the accompanying proxy card, the designated proxy holders (the individuals named on your proxy card) will vote your shares as you have directed. If you sign the proxy card but do not make specific choices, the designated proxy holders will vote your shares as recommended by the Board of Directors as follows: 3 · “FOR” the election of each listed nominee for director; and · “FOR” ratification of KPMG LLP as our independent registered public accounting firm for the 2010 fiscal year. 11.How are abstentions and broker non-votes counted? Abstentions will count toward establishing a quorum.An abstention occurs when a stockholder withholds his or her vote by checking the “abstain” box on the proxy card or (if present and voting at the meeting) a ballot. Broker non-votes will not count towards establishing a quorum.A broker non-vote occurs when a broker, bank, or other stockholder of record, in nominee name or otherwise, exercising fiduciary powers (typically referred to as being held in “street name”) submits a proxy for the Annual Meeting, but does not vote on a particular proposal because that holder does not have discretionary voting power with respect to that proposal and has not received voting instructions from the beneficial owner.Abstentions and broker non-votes have no effect on the determination of whether a nominee or the proposal has received the vote of a majority of the shares of common stock present or represented by proxy and voting at the Annual Meeting.Under the rules that govern brokers who are voting with respect to shares held in street name, brokers have the discretion to vote those shares on routine matters, but not on non-routine matters.Routine matters include ratification of independent public accountants.Non-routine matters include the election of directors. 12.Who pays for the solicitation of proxies? We pay the entire cost of the solicitation of proxies.This includes preparation, assembly, printing, and mailing of the Notice of Internet Availability, this Proxy Statement and any other information we send to stockholders.We may supplement our efforts to solicit your proxy in the following ways: · We may contact you using the telephone or electronic communication; · Our directors, officers, or other regular employees may contact you personally; or · We may hire agents for the sole purpose of contacting you regarding your proxy. If we hire soliciting agents, we will pay them a reasonable fee for their services.We will not pay directors, officers, or other regular employees any additional compensation for their efforts to supplement our proxy solicitation.We anticipate that banks, brokerage houses and other custodians, nominees, and fiduciaries will forward soliciting material to the beneficial owners of shares of common stock entitled to vote at the Annual Meeting and that we will reimburse those persons for their out-of-pocket expenses incurred in this connection. 13.What constitutes a quorum? In order for business to be conducted at the Annual Meeting, a quorum must be present.A quorum exists when at least 33 ⅓ % of the holders of shares of common stock issued, outstanding and entitled to vote are represented at the meeting.Shares of common stock represented in person or by proxy (including broker non-votes and shares that abstain or do not vote with respect to one or more of the matters to be voted upon) will be counted for the purpose of determining whether a quorum exists. 14.How will voting on "any other business" be conducted? Although we do not know of any business to be considered at the Annual Meeting other than the proposals described in this Proxy Statement, if any additional business is presented at the Annual Meeting, your signed proxy card gives authority to the designated proxy holders to vote on such matters at their discretion. 4 PROPOSAL #1.ELECTION OF DIRECTORS The Board of Directors, upon recommendation of our Governance and Nominating Committee, has nominated the following persons listed below for election as directors.The names of the seven nominees for election as directors are set forth below (the ages shown are as of August 5, 2010).Each of the nominees is currently serving as a member of our Board of Directors. All directors are elected annually and serve a one-year term until the next Annual Meeting or until their respective successors are duly elected.All of the nominees listed below are expected to serve as directors if they are elected.If any nominee should decline or be unable to accept such nomination or to serve as a director, an event which our Board of Directors does not now expect, our Board of Directors reserves the right to nominate another person or to vote to reduce the size of our Board of Directors.If another person is nominated, the proxy holders intend to vote the shares to which the proxy relates for the election of the person nominated by our Board of Directors. For more information on nomination of directors, see “Director Nominations” below in the section entitled “Corporate Governance.” The Board of Directors recommends a vote “FOR” the nominees named below: Nominees and Business Experience Name Age Position Ronald D. Henriksen 71 Chairman of the Board of Directors Christopher J. Calhoun 44 Chief Executive Officer and Director Marc H. Hedrick, MD 47 President and Director Richard J. Hawkins 61 Director Paul W. Hawran 58 Director E. Carmack Holmes, MD 72 Director David M. Rickey 54 Director Ronald D. Henriksen joined us as a Director in October 2002 and was appointed Chairman of the Board in April 2007.Mr. Henriksen was previously a board member of our predecessor, StemSource, Inc., and has more than 40 years of experience in healthcare, pharmaceutical, biotechnology and consulting and venture capital industries.Mr. Henriksen has served as Chief Executive Officer of Twilight Ventures, LLC since 2001, and in 2002, he founded EndGenitor Technologies, Inc., an adult stem cell company, where he has served asPresident and CEO since 2002.In 2007, Mr. Henriksen retired from the Board of Directors of QLT, Inc. Canada’s largest biopharmaceutical company, after ten years of service as a director.For 23 years, Mr. Henriksen was employed by Eli Lilly & Company and served in a variety of marketing, financial and international management positions.In 1987, Mr. Henriksen became Eli Lilly & Company’s first Director of Corporate Business Development and served in that position until 1993.Mr. Henriksen was President/CEO of Khepri Pharmaceuticals, a biotechnology company, from 1993 to 1995, and from 1996 to 1998 was CEO of Itasca Ventures, LLC.From 1998 until 2002 Mr. Henriksen was President of the Advanced Research & Technology Institute of Indiana University. Mr. Henriksen also served on the Board of Directors of StemSource, Inc., which was acquired by the Company in 2002. He received his B.S. in Industrial Administration from Iowa State University in 1961 and an M.B.A. from Harvard Business School in 1967. Mr. Henriksen also served as an officer in the U.S. Navy from 1961 to 1965.Mr. Henriksen’s qualifications to sit on our Board of Directors include his more than 40 years of experience in healthcare, pharmaceutical, biotechnology and consulting and venture capital industries, and his service as a director on both private and public company boards and committees. 5 Christopher J. Calhoun is a co-founder of the Company and has served as Chief Executive Officer and Director since 1997.Mr. Calhoun also served as our President from April 2002 to May 2005 and from 1996 to 1998. He is a co-inventor on multiple U.S. and international patents for medical devices and implant instrumentation, and was involved in research and management for the Plastic Surgery Bone Histology and Histometry Laboratory at the University of California, San Diego.Mr. Calhoun is a co-founder and Chairman of the Board of Leonardo MD, and previously served on the Board of Directors of StemSource, Inc. which was acquired by the Company in 2002. Mr. Calhoun earned a B.A. from the University of California, San Diego and an M.B.A from the University of Phoenix.Mr. Calhoun’s qualifications to sit on our Board of Directors include his knowledge of the medical device business, his experience in manufacturing, biotechnology and regenerative medicine, and his in-depth operating experience as a senior executive of our company, and his service on other company boards. Marc H. Hedrick, M.D. was appointed President of the Company in May 2004, and joined us as Chief Scientific Officer, Medical Director and Director in October 2002.In December 2000, Dr. Hedrick co-founded and served as President and Chief Executive Officer and Director of StemSource, Inc., a company specializing in stem cell research and development, which was acquired by the Company in 2002.He is a plastic surgeon and is a former Associate Professor of Surgery and Pediatrics at the University of California, Los Angeles (UCLA).From 1998 until 2005, he directed the Laboratory of Regenerative Bioengineering and Repair for the Department of Surgery at UCLA.Dr. Hedrick earned his M.D. degree from University of Texas Southwestern Medical School, Dallas and an M.B.A. from UCLA Anderson School of Management.Dr. Hedrick’s qualifications to sit on our Board of Directors include his experience as a plastic surgeon and his academic posts relating to life sciences; his executive experience in stem cell research and development generally, and in his foundational knowledge, experience and contributions to the specific technology and operations of our company. Richard J. Hawkins has served as a Director of the Company since December 2007.In 1982, Mr. Hawkins founded Pharmaco, a clinical research organization (CRO) that merged with the predecessor of PPD-Pharmaco in 1991 and is one of the largest CROs in the world today.In 1992, Mr. Hawkins co-founded Sensus Drug Development, which developed and received regulatory approval for SOMAVERT®, a growth hormone antagonist approved for the treatment of acromegaly, which is now marketed by Pfizer in both the United States and Europe, and he served as Chairman until 2000.In 1994, Mr. Hawkins co-founded Corning Biopro, a contract protein manufacturing firm where he served on the Board until 2000.In September 2003 Mr. Hawkins founded LabNow, Inc., a privately held company that develops lab-on-a-chip sensor technology, where he served as the Chairman and CEO until Oct 2009.Mr. Hawkins has served on the Board of SciClone Pharmaceuticals, Inc. since October 2004.He served on the Presidential Advisory Committee for the Center for Nano and Molecular Science and Technology at the University of Texas in Austin, and was inducted into the Hall of Honor for the College of Natural Sciences at the University of Texas.Mr. Hawkins graduated cum laude with a B.S. in Biology from Ohio University.Mr. Hawkins’s qualifications to sit on our Board of Directors include his executive experience working with life sciences companies, his extensive experience in pharmaceutical research and development, his knowledge, understanding and experience in the regulatory development and approval process and his service on other public company boards and committees. Paul W. Hawran joined us as a Director in February 2005.Mr. Hawran was Chief Financial Officer of Sequenom, Inc., a genetics company, from April 2007 to September 2009 and served on their Board of Directors from August 2006 to February 2007.Mr. Hawran served as Chief Financial Officer of Neurocrine Biosciences, Inc. from 1993 through September 2006. During his years of service at Neurocrine he also held the titles of Vice President, Senior Vice President and Executive Vice President. From September 2006 through April 2007 he served as a Senior Advisor to Neurocrine. Mr. Hawran was employed by SmithKline Beecham (now Glaxo SmithKline) from July 1984 to May 1993, most recently as Vice President and Treasurer. Prior to joining SmithKline in 1984, he held various financial positions at Warner Communications (now Time Warner) involving corporate finance, financial planning and domestic and international budgeting and forecasting. Mr. Hawran earned a B.S. in finance from St. John's University and an M.S. in taxation from Seton Hall University. He is a Certified Public Accountant and is a member of the American Institute of Certified Public Accountants.Mr. Hawran’s qualifications to sit on our Board of Directors include his extensive experience in various strategic management, operational and financial positions in biotechnology and other companies, and his experience on public company boards and committees. 6 E. Carmack Holmes, M.D. joined the Company as Director in August 2003. Dr. Holmes served as the Surgeon-in-Chief of the University of California Los Angeles (UCLA) Medical Center and held the position of William P. Longmire, Jr. Professor and Chairman, Department of Surgery, UCLA School of Medicine, from 1994 to 2004. He joined UCLA in 1973 and has held professorial positions in the Divisions of Cardiothoracic Surgery and Surgical Oncology for over 30 years.He served as Vice-Chairman for five years prior to holding the positions of Chairman and Surgeon-in-Chief.He also founded and served as Director of the Wunderman Foundation Cell Growth Regulation Program.Dr. Holmes is the recipient of numerous awards and grants and professional memberships including the American Surgical Association, the American College of Surgeons and the Association for Academic Surgeons. He has authored 250 medical publications throughout his career and has been an internationally invited lecturer for over 25 years. His surgical training was conducted at Johns Hopkins University and the National Cancer Institute at the National Institutes of Health (NIH). Dr. Holmes also served on the Board of Directors of StemSource, Inc. which was acquired by the Company in 2002. Dr. Holmes graduated from Duke University and holds an M.D. from the University of North Carolina Medical School.Dr. Holmes’s qualifications to sit on our Board of Directors include his medical and academic experience at a prominent institution, his experience with stem cell research and his prominent status as a surgeon, author and international lecturer. David M. Rickey has served as a Director of the Company since November 1999.Mr. Rickey was President and Chief Executive Officer of Applied Micro Circuits Corporation (AMCC), which provides high-performance, high-bandwidth silicon solutions for optical networks, from February 1996 to March 2005.Mr. Rickey served on the Board of Directors of AMCC from August 1996 to March 2005, and as its Chairman of the Board from August 2000 to March 2005. Mr. Rickey also served as a Director of AMI Semiconductor, Inc. from 2000 to 2006 and was a Director of Netlist, Inc from 2005 to 2008.He holds a B.S. from Marietta College, a B.S. from Columbia University and an M.S. from Stanford University.Mr. Rickey’s qualifications to sit on our Board of Directors include his extensive executive experience, and his service on other public company boards and committees. YOUR BOARD OF DIRECTORS UNANIMOUSLY RECOMMENDS A VOTE “FOR” THE NOMINEES TO THE BOARD OF DIRECTORS. 7 PROPOSAL #2.RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Our Audit Committee has selected KPMG LLP (“KPMG”) as our independent registered public accounting firm for the fiscal year ending December 31, 2010, and has further directed that we submit the selection of the independent registered public accounting firm for ratification by our stockholders at the Annual Meeting.KPMG was our independent registered public accounting firm for the fiscal year ended December 31, 2009.The selection of the independent registered public accounting firm is not required to be submitted for stockholder approval.However, if the stockholders do not ratify this selection, the Audit Committee will reconsider its selection of KPMG. Even if the selection is ratified, our Audit Committee may direct the appointment of a different independent accounting firm at any time during the year if the Audit Committee determines that the change would be in the Company’s best interests. Representatives of KPMG will be present at the Annual Meeting and will have an opportunity to make a statement if they desire to do so and will be available to respond to appropriate questions from stockholders. Additional information concerning the Audit Committee and KPMG can be found in the “Audit Matters” section of this Proxy Statement. YOUR BOARD OF DIRECTORS UNANIMOUSLY RECOMMENDS A VOTE “FOR” THE RATIFICATION OF THE SELECTION OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2010. 8 CORPORATE GOVERNANCE The Board of Directors held nine meetings and action was taken via unanimous written consent four times during 2009.The Audit Committee met four times and took action via unanimous written consent once; the Compensation Committee met two times and took action via unanimous written consent two times; the Governance and Nominating Committee met twice and took action via unanimous written consent one time; and the Special Pricing Committee met four times. Each member of the Board of Directors attended 75% or more of the aggregate of (i) the total number of Board meetings held during the period of such member’s service and (ii) the total number of meetings of committees of the Board of Directors on which such member served, during the period of such member’s service. Board Independence The Board of Directors has determined that Messrs. Henriksen, Hawkins, Hawran, Rickey, and Dr. Holmes are “independent” under the rules of the Nasdaq Stock Market.Under applicable SEC and the NASDAQ rules, the existence of certain “related person” transactions above certain thresholds between a director and the Company are required to be disclosed and preclude a finding by the Board that the director is independent. Board of Directors Leadership Structure Our bylaws and governance principles provide the Board of Directors with the flexibility to combine or separate the positions of Chairman and Chief Executive Officer. Historically, these positions have been separate.Our Board believes that the separation of these positions strengthens the independence of our Board and allows us to have a Chairman focused on the leadership of the Board while allowing our Chief Executive Officer to focus more of his time and energy on managing our operations. The Board’s Role in Risk Oversight The Board’s role in risk oversight includes receiving reports from members of management on a regular basis regarding material risks faced by the Company and applicable mitigation strategy and activity, not less than quarterly.The reports cover the critical areas of operations, sales and marketing, development, regulatory and quality affairs, intellectual property, clinical development, legal and financial affairs.The Board and its Committees (described below) consider these reports; discuss matters with management and identify and evaluate any potential strategic or operational risks, and appropriate activity to address those risks. Board Committees The Board of Directors has standing Audit, Compensation, Executive, and Governance and Nominating Committees, and a Special Pricing Committee that is chartered from time to time (usually 3 month periods) to evaluate certain types of transactions (such as significant stock issuances).All members of the Compensation Committee, Audit Committee, Special Pricing Committee and Governance and Nominating Committee are independent directors. Compensation Committee. The Compensation Committee consists of David M. Rickey (Chairman), Ronald D. Henriksen and Paul W. Hawran, each of whom is independent as defined by NASDAQ, a “Non-Employee Director” as defined by rule 16b-3(b)(3)(i) of the Securities Exchange Act of 1934, as amended, and an “outside director” as defined by Section 162(m) of the Internal Revenue Code of 1986, as amended.The Committee Chairman is responsible for setting the Committee’s calendar and meeting agenda. 9 The Compensation Committee is responsible for developing and implementing compensation programs for our executive officers and other employees, subject only to the discretion of the full Board.More specifically, our Compensation Committee administers our Amended and Restated 1997 Stock Option and Stock Purchase Plan and 2004 Equity Incentive Plan, and our Executive Management Incentive Compensation Plan.This Committee establishes the compensation and benefits for our Chief Executive Officer and other executive officers, and annually reviews the relationship between our performance and our compensation policies as well as assessing any risks associated with our compensation policies.In addition, this Committee reviews and advises the Board concerning regional and industry-wide compensation practices and trends in order to assess the adequacy of our executive compensation programs.The charter of the Compensation Committee has been established and approved by the Board of Directors, and a copy of the charter has been posted on our website at www.cytoritx.com. The Compensation Committee has delegated to our CEO the authority to award stock option grants to non-executive employees from a pool of stock options set aside by the Committee from time to time.Any grant made from such pool to a non-executive employee may not exceed 16,000 shares and all of the grants shall have an exercise price equal to 100% of our Common Stock’s fair market value on the grant date.We have a written policy that addresses the dates on which it is appropriate to grant such options.In addition, Mr. Calhoun: · Makes recommendations to the Committee regarding the base salary, bonus and stock option award levels for our other executive officers; and · Provides an annual recommendation to the Committee regarding overall Company performance objectives for the year and the individual performance objectives of each of our executive officers with respect to our Executive Management Incentive Compensation Plan, and reports to the Committee on the satisfaction of each such objective. Mr. Calhoun attends some of the meetings of the Committee upon invitation, but does not participate in the executive sessions of the Committee. Audit Committee.During 2009, Mr. Hawran (chairman), Mr. Henriksen, Mr. Hawkins and Mr. Rickey were the members of our Audit Committee. Mr. Rickey resigned from the Committee in March 2010.The Audit Committee is comprised solely of independent directors, as defined by NASDAQ.The Audit Committee selects our auditors, reviews the scope of the annual audit, approves the audit fees and non-audit fees to be paid to our auditors, and reviews our financial accounting controls with the staff and the auditors.The Board of Directors has determined that Mr. Hawran is an “audit committee financial expert” within the meaning of Item 407(d)(5) of SEC Regulation S-K.The charter of the Audit Committee has been established and approved by the Board of Directors, and a copy of the charter has been posted on our website at www.cytoritx.com. Governance and Nominating Committee.Mr. Henriksen (chairman), Mr. Hawkins, Mr. Hawran and Dr. Holmes are the members of our Governance and Nominating Committee.The Governance and Nominating Committee is comprised solely of independent directors, as defined by NASDAQ.The Governance and Nominating Committee interviews, evaluates, nominates and recommends individuals for membership on the Board, evaluates the effectiveness of the Board and its serving members, and recommends the structure, responsibility and composition of the committees of the Board.The Committee is also responsible for recommending guidelines and policies for corporate governance for adoption by the Board, and for evaluating and making recommendations to the Board with respect to the compensation of the non-employee directors of the Board.The charter of the Governance and Nominating Committee has been established and approved by the Board of Directors, and a copy of the charter has been posted on our website at www.cytoritx.com. 10 Executive Committee.Mr. Henriksen (chairman), and Mr. Calhoun are the members of our ExecutiveCommittee.The Executive Committee evaluates and approves or rejects corporate expenditures equal to or greater than $250,000 up to a single transaction maximum of $1,000,000, with certain additional budgetary guidelines. DIRECTOR NOMINATIONS Criteria for Board Membership.In selecting candidates for appointment or re-election to the Board, the Governance and Nominating Committee seeks candidates with a broad diversity of experience, skills, professions, and backgrounds.The criteria include the candidate’s integrity, business acumen, commitment, reputation among our various constituencies and communities, ability to make independent analytical inquiries, understanding of the Company’s business environment, and willingness to devote adequate time to Board duties.There are no other pre-established qualifications, qualities or skills at this time that any particular Director nominee must possess and nominees are not discriminated against on the basis of race, religion, national origin, sexual orientation, disability or any other basis proscribed by law.The Committee seeks to insure that at least a majority of the directors are independent under NASDAQ rules, and that members of the Company’s Audit Committee meet the financial literacy and sophistication requirements under the NASDAQ rules, and at least one of them qualifies as an “audit committee financial expert” under the rules of the SEC. Stockholder Nominees.The Governance and Nominating Committee is responsible for the consideration of any director candidates recommended by security holders, provided such nominations are made pursuant to the Company’s by-laws and applicable law.The Committee does not have a specific protocol with regard to the consideration of any director candidates recommended by security holders, because no such candidates have ever been proposed.However, any recommendations received from the security holders will be evaluated in the same manner that potential nominees suggested by Board members, management or other parties are evaluated.Any such nominations should be submitted to the Governance and Nominating Committee c/o the Secretary of the Company and should include the following information: (a) all information relating to such nominee that is required to be disclosed pursuant to Regulation 14A under the Securities Exchange Act of 1934 (including such person’s written consent to being named in the proxy statement as a nominee and to serving as a director if elected); (b) the names and addresses of the stockholders making the nomination and the number of shares of the Company’s common stock which are owned beneficially and of record by such stockholders; and (c) other appropriate biographical information and a statement as to the qualification of the nominee, and should be submitted no later than the deadlines described in the Bylaws of the Company and under the caption, “Stockholder Proposals for 2010 Annual Meeting” below. STOCKHOLDER COMMUNICATION WITH THE BOARD The Board of Directors has appointed Paul W. Hawran as Chairman of the Audit Committee. In addition, he is a member of the Compensation Committee and the Governance and Nominating Committee, and is responsible for facilitating compliance with our Code of Business Conduct and Ethics. Stockholders and other parties interested in communicating directly with Mr. Hawran or with the non-management directors as a group may do so by writing to Paul W. Hawran, 3020 Callan Road, San Diego, CA92121, USA.If the communication so requests and Mr. Hawran determines that it is appropriate to do so, he will share the communication with the entire Board of Directors. 11 COMPENSATION COMMITTEE INTERLOCKS AND INSIDER PARTICIPATION The Compensation Committee consists of Messrs. Rickey (Chair), Henriksen and Hawran, each of whom is an independent director, and none of whom is a current or former employee of the Company. During 2009, none of our executive officers served as a director or member of the Compensation Committee or any Board committee performing equivalent functions for another entity that has one or more executive officers serving on our Board of Directors. CODE OF ETHICS We have adopted a code of business conduct and ethics that applies to all officers and employees, including our principal executive officer, principal financial officer and controller. This code of business conduct and ethics has been posted on our website at www.cytoritx.com. 12 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth information regarding ownership of our Common Stock as of April 15, 2010 (or earlier date for information based on filings with the SEC) by (a) each person known to us to own more than 5% of the outstanding shares of the Common Stock, (b) each director and nominee for director, (c) our Chief Executive Officer, Chief Financial Officer and each other executive officer named in the compensation tables appearing later in this Proxy Statement and (d) all directors and executive officers as a group. The information in this table is based solely on statements in filings with the SEC or other reliable information.A total of 44,799,580 shares of our common stock were issued and outstanding as of April 15, 2010. Name and Address of Beneficial Owner (1) Number of Shares of Common Stock Owned (2) Number of Shares of Common Stock Subject to Options/Warrants Exercisable Within 60 Days (3) Total Number of Shares of Common Stock Beneficially Owned (4) Percent Ownership Olympus Corporation 10.3% Shinjuku Monolith, 3-1 Nishi- Shinjuku 2-Chome, Shinjuku-ku, Tokyo 163-0914, Japan Neil Gagnon(5) 6.8% 1370 Avenue of the Americas, Suite 2400, New York, NY 10019 Green Hospital Supply, Inc. — 6.7% 3-20-8 Kasuga Suita-City Osaka 565-0853, Japan Christopher J. Calhoun 2.6% Marc H. Hedrick, MD 2.1% Mark E. Saad 1.1% Seijiro N. Shirahama * Douglas Arm, Ph.D. — * David M. Rickey * Ronald D. Henriksen * E. Carmack Holmes, MD * Paul W. Hawran * Richard J. Hawkins * All executive officers and directors as a group (10) 8.9% * Represents beneficial ownership of less than one percent (1%) of the outstanding shares as of April 15, 2010. Unless otherwise indicated, the address of each of the named individuals is c/o Cytori Therapeutics, Inc., 3020 Callan Road, San Diego, CA 92121. Represents shares of outstanding common stock owned by the named parties as of April 15, 2010. Shares of common stock subject to stock options or warrants currently exercisable or exercisable within 60 days of April 15, 2010 are deemed to be outstanding for computing the percentage ownership of the person holding such options and the percentage ownership of any group of which the holder is a member, but are not deemed outstanding for computing the percentage of any other person. The amounts and percentages of common stock beneficially owned are reported on the basis of regulations of the Securities and Exchange Commission governing the determination of beneficial ownership of securities. Under the rules of the Commission, a person is deemed to be a “beneficial owner” of a security if that person has or shares “voting power,” which includes the power to vote or to direct the voting of such security, or “investment power,” which includes the power to dispose of or to direct the disposition of such security. A person is also deemed to be a beneficial owner of any securities for which that person has a right to acquire beneficial ownership within 60 days. 13 Information reported is based on a Schedule 13G as filed with the Securities and Exchange Commission on February 12, 2010. According to the Schedule 13G, Mr. Gagnon has (i) sole power to vote or to direct the vote of 1,624,625 shares; (ii) shared power to vote or to direct the vote of 1,393,510 shares; (iii) sole power to dispose or to direct the disposition of 1,624,625 shares; and (iv) shared power to dispose or to direct the disposition of 1,459,962 shares.Mr. Gagnon is the managing member and the principal owner of Gagnon Securities LLC. In its role as investment manager to certain funds (the “Funds”), Gagnon Securities LLC shares investment and/or voting power with Mr. Gagnon over certain securities of the Company that are owned by the Funds and may be deemed to be the beneficial owner of these securities. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS Related Person Transactions Change of Control Agreements.In October 2009, we entered into individual change of control agreements with Mr. Shirahama and Mr. Arm. These agreements are described below in the “Compensation Discussion & Analysis”. Procedures for Approval of Related Person Transactions The Governance and Nominating Committee of the Board of Directors is responsible for reviewing and approving most material transactions with related persons.However, in certain cases, transactions have been approved by the full Board of Directors, the Audit Committee, or some other committee consisting of all independent directors, as the case may be.In general, transactions with holders of our securities covered by Item 403(a) of Regulation S-K will be reviewed and approved by our full Board of Directors, so long as none of our directors or executive officers or their family members have a material interest in such transaction.Related parties include any of our directors or executive officers, certain of our stockholders and their immediate family members.This obligation is set forth in writing in our Governance and Nominating Committee Charter. A copy of the Governance and Nominating Committee Charter is available at www.cytoritx.com under Investor Relations – Corporate Governance. To identify related person transactions, each year we submit and require our directors and officers to complete Director and Officer Questionnaires identifying any transactions with us in which the officer or director or their family members have an interest.We review related person transactions due to the potential for a conflict of interest. A conflict of interest occurs when an individual's private interest interferes, or appears to interfere, in any way with the interests of the Company. Our Code of Business Conduct and Ethics requires all directors, officers and employees who may have a potential or apparent conflict of interest to immediately notify our Compliance Officer or the Chairman of the Governance and Nominating Committee. We expect our directors, officers and employees to act and make decisions that are in the Company’s best interests and encourage them to avoid situations which present an actual or perceived conflict between our interests and their own personal interests.Exceptions are only permitted in the reasonable discretion of the Board of Directors or the Corporate Governance and Nominating Committee, consistent with the best interests of the Company.In addition, we are strictly prohibited from extending personal loans to, or guaranteeing the personal obligations of, any director or officer. 14 SECTION 16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE Section 16(a) of the Securities Exchange Act of 1934 requires our directors, executive officers, and persons or entities who own more than ten percent of our common stock, to file with the SEC reports of beneficial ownership and changes in beneficial ownership of our common stock.Those directors, officers, and stockholders are required by regulations to furnish us with copies of all forms they file under Section 16(a).Based solely upon a review of the copies of such reports furnished to us and written representations from such directors, officers, and stockholders, we believe that all such reports required to be filed during 2009 or prior fiscal years were filed on a timely basis, except in instances disclosed in our proxy statements for prior annual stockholders meetings. 15 EXECUTIVE OFFICERS Biographical Information The following table sets forth biographical information regarding our named executive officers as of April 30, 2010 (the ages shown are as of August 5, 2010). Name Age Position(s) Christopher J. Calhoun 44 Chief Executive Officer Marc H. Hedrick, MD 47 President Mark E. Saad 40 Chief Financial Officer Seijiro N. Shirahama 56 President — Asia Pacific Douglas Arm, Ph.D. 41 Sr. Vice President — Operations See “Proposal No. 1 Election of Directors” for biographical information regarding Mr. Calhoun and Dr. Hedrick. Mark E. Saad joined us as Chief Financial Officer in June 2004. Previously, Mr. Saad served as Chief Operating Officer of UBS, Healthcare Investment Banking, New York, where he was responsible for global investment banking operations. Upon joining UBS in 1999, Mr. Saad served as Director/Executive Director covering life sciences sectors - biotechnology and medical devices.Prior to joining UBS, he held the position of Financial Analyst/Associate with Salomon, Smith Barney, Healthcare Investment Banking, New York, where he managed public and private transactions. Mr. Saad holds a B.A. from Villanova University, Philadelphia, PA. Seijiro N. Shirahama was appointed President – Asia Pacific in November 2007.He had served as Senior Vice President – Asia Pacific since November 2006, and as Vice President – Asia Pacific, from September 2002 to November 2006. Prior to that, from May 1999 to August 2002, he was President of Touchmetrics K.K., a diagnostic ultrasound firm. He held executive positions with Bristol-Myers Squibb K.K. from April 1997 to October 1998, and from March 1995 until March 1997, was the General Manager for Baxter Biotech Group in Tokyo, Japan. Mr. Shirahama holds a B.A. from Kanagawa University in Yokohama, Japan and an M.A. from the University of San Francisco. Douglas Arm, PhD was appointed Sr. Vice President, Operations in April 2009, and previously served as Vice President of Development – Regenerative Cell Technology since February 2005. Prior to joining us, Dr. Arm spent more than eight years at Interpore Cross International, the last several years as Director of Biologics Research. Before joining Interpore, he completed a post-doctoral fellowship with Dr. Arnold Caplan at the Skeletal Research Center at Case Western Reserve University, examining various aspects of mesenchymal stem cells. Dr. Arm earned his B.S. in Biomedical Engineering from Johns Hopkins University, followed by his Ph.D. in Bioengineering from the University of Washington. 16 Compensation Discussion and Analysis Compensation Philosophy for the Named Executive Officers The Compensation Committee of the Board of Directors is responsible for discharging the responsibilities of our Board of Directors relating to the compensation of our executive officers and establishing our compensation philosophy, programs and objectives.The Compensation Committee has set the following objectives for our compensation programs: · Attract and retain key talent –remain competitive while attracting and retaining the executive talent required to successfully implement our business strategy; and · Motivate our executives to deliver outstanding performance and meet or exceed general and specific business, operational and individual, functional objectives; and align the financial interests of our executives with those of our stockholders – place a significant amount of total direct compensation “at risk” dependent upon performance of the Company.Thus a large portion of the executive compensation is tied directly to the long-term and short-term performance goals of the Company and the value it creates for our stockholders. 2009 Executive Compensation In determining compensation, the Compensation Committee considers compensation paid by public companies in our defined peer group, compensation data from Radford Global Life Sciences Survey, recommendations from our CEO (other than for his own salary) and, from time to time, the services of outside compensation consultants. The Committee utilizes several components of compensation (described below) to strike an appropriate balance between promoting sustainable and excellent performance and discouraging any inappropriate short-sighted risk-taking behavior. In October of 2008 the Committee evaluated the total compensation package for our executive officers for 2009 fiscal year.The Committee decided against retaining the services of an outside compensation consultant. The Committee identified a peer group of public companies similar in size to us, which we defined as having a market capitalization of $15 - $550 million, and in our industry, which we defined as stem cell or cell therapy companies traded on NASDAQ or the American Stock Exchange.The group consisted of Aastrom Biosciences; Athersys, Inc.; GenVec, Inc.; Geron; Isolagen; Osiris Therapeutics, StemCells, Inc. and Thermogenesis.The Committee also compared our executives’ compensation to benchmark data of base salary and target annual bonus in the 2008 Radford Global Life Sciences Survey.The Committee did not set a specific target or specific compensation based on this data, but also considered management’s input regarding the individual performance of the executives and their compensation history.This process affected our determinations regarding base salaries, annual incentive bonuses, and long-term equity compensation as described below. Base Salary The Compensation Committee establishes our executives’ base salary based upon the process of benchmarking and management’s input, as described above, as well as upon a desire to maintain internal equity among our executives, management group and other non-executive employees, our budgetary guidelines and external economic and labor market conditions. During this process in October of 2008 the Committee was informed by Mr. Calhoun of his recommendation that the Committee freeze all 2009 salaries (on a company wide basis) at the 2008 level as a protective measure with respect to the liquidity position of the Company.The Committee reviewed the overall economic conditions in the United States and countries abroad, as well as a number of plans for the Company to respond to the extraordinary financial situation facing the Company.The Committee ultimately made the determination to freeze base salaries at the 2008 level. 17 By October 2009, the Compensation Committee determined that the Company’s financial position had improved significantly and that it was appropriate for the Committee to undertake its annual review of our executive’s base salaries and target bonuses for 2010.The Committee benchmarked each executive’s base salary and target bonus to the same positions in the 2009 Radford Global Life Sciences Survey, generally targeting the 50th percentile.The Committee also reviewed the executive’s performance in relation to the 2009 Executive Management Incentive Compensation Plan (see further discussion below) and the salary history for each of the executives.The Committee noted that Mr. Calhoun, Dr. Hedrick and Mr. Saad had not had a salary increase since the fall of 2006.Based upon this review the Committee adjusted the base salary of the executives as follows:Mr. Calhoun was increased from $420,000 to $436,000; Dr. Hedrick was increased from $365,000 to $379,600; Mr. Saad was increased from $350,000 to $364,000; and Mr. Shirahama was increased from $260,000 to $275,600.Dr. Arm’s salary had been increased to $275,000 upon his promotion to Senior Vice President of Operations earlier in the month. Executive Management Incentive Compensation Plan Our Compensation Committee adopted the Cytori Therapeutics Executive Management Incentive Compensation Plan (EMIC) to increase the performance-based component of our executives’ compensation by linking their bonus payments to achievement of shorter-term performance goals.Target bonuses are reviewed annually and established as a percentage of the executive’s base salary, generally based upon seniority of the officer and targeted at or near the median of the peer group and survey data described above. Each year the Committee establishes corporate and individual objectives and respective target percentages, taking into account recommendations from Mr. Calhoun as it relates to executive positions other than CEO.Objectives for Mr. Calhoun are set by the Committee to align with the overall corporate objectives.After fiscal year-end Mr. Calhoun provides the Committee with a written evaluation showing actual performance as compared to the objectives, and the Committee uses that information to determine what percentage of each executive’s bonus target will be paid out as a bonus for that year.Overall, we attempt to set the corporate and individual functional goals to be highly challenging yet attainable.Our corporate financial objectives are intended to be more difficult to achieve than our actual expected results, such that their attainment would require exceptional performance and dedication from our management team. As a result of the extreme financial market instability and the resulting challenging fiscal circumstances for the Company, and based on the recommendation of our executive management team, the Board of Directors determined in its January 2009 session that it was in the best interests of the corporation to terminate the 2lan and not to pay any bonuses thereunder for the executive officers which ordinarily would have been awarded at that meeting. The Board also suspended the 2lan until such time as the Committee was able to determine that financial conditions have become adequately stabilized.However, the Committee directed Mr. Calhoun to prepare the 2lan for their consideration in the event the financial circumstances of the Company warranted re-activation of the Plan.By the fall of 2009, the Committee determined that the financial situation of the Company had not only stabilized, but had improved, and the Committee formally approved the 2lan in their October meeting. For 2009, the general Company objectives were determined by the Committee to weight as a possible maximum of 50% of the overall target bonus amounts, and those objectives were determined to be: o Financial, Business Development and Legal Objectives o Strengthen the balance sheet by raising capital of more than target amount o Reduce monthly cash expenses totarget level or less by the 2nd half of 2009 o Manage equityperformance in line with NASDAQ Biotech Index and peer group 18 o Commercial and Operational Objectives o Achieve specified revenue target o Expand distribution network in European Union o Establish distribution partner for StemSource in North America o Clinical and Regulatory Objectives o Complete enrollment for the PRECISE and APOLLO cardiac clinical trials o Complete enrollment for Restore II clinical trial o Achieve expanded product claims in EU / File 510(k) application for PureGraft in US with FDA o File device application in Japan o Complete Request for Designation process with FDA and file follow-on 510(k) application o Research & Development and Manufacturing Objectives o Achieve improved manufacturing efficiency that results in lower cost of goods sold and scale up to meet sales growth o Develop and complete PureGraft products for US & European Union regulatory submission o Continue to improve key variables of price, volume and time o Develop and test next generation prototype The individual executives’ objectives expanded upon their particular function in the overall Company objectives and were also weighted as 50% of the target bonus amount.Reflecting the executives’ overall responsibility for corporate performance, Mr. Calhoun’s individual objectives were the same as the overall Company objectives. The 2009 target bonus as a percentage of annual base salary remained at 50% for Mr. Calhoun; 40% for Dr. Hedrick; 35% for Mr. Saad and 25% for Mr. Shirahama and Dr. Arm. Dr. Hedrick’s overall objectives included: o Achieve safety and enrollment goals in APOLLO, PRECISE and Restore II o Achieve effective management of key clinical and scientific contributors and clinical data transmission. o Achieve target in product-related revenues o Expand distribution network in EU/Asia for Celution and PureGraft o Establish distribution strategy in US for StemSource and PureGraft o Manage growth in world-wide sales, marketing and sales support. Mr. Saad’s overall objectives included: o Raise at least targeted amount in capital o Reduce monthly cash expense to target level or less by 2nd half of 2009 o Increase institutional ownership in the Company o Ensure adherence to corporate budget o Ensure timely and accurate financial reporting Mr. Shirahama’s overall objectives included: o Achieve sales targets in Japan for Celution and StemSource o Achieve first installation of StemSource bank in Japan o Advance therapeutic partnerships for Japan o Monitor investigator-initiated studies and assist in regulatory filings o Manage GHS, Olympus and Senko relationships o Launch SurgiWrap in Japan o Manage Japan operations to budget 19 Dr. Arm’s overall objectives included: o Complete all Celution 800 and ancillary product development on time and on budget o Develop innovative improvements to Celution and improve price, volume and time o Develop PureGraft product for release to regulatory and manufacturing o Develop next generation Celution deviceimproving price, volume and time o Manage and strengthen Oympus development and operational relationships o Continuously improve in-house manufacturing capabilities and processes The Compensation Committee, in its February 2010 meeting, evaluated our progress in 2009 as compared to overall Company objectives in the 2lan.The Committee determined that we had accomplished 80% of our overall objectives.The Committee then evaluated the progress of each executive officer towards their own functional objectives and the results are tabulated in the table below: Officer and Position Target Bonus as a % of Salary % of Target Bonus Awarded Bonus Awarded as a % of Salary Amount of 2009 Bonus Paid in 2010 Christopher J. Calhoun, Chief Executive Officer 50
